         Case 4:20-cv-00234-GMB Document 11 Filed 05/18/21 Page 1 of 15                              FILED
                                                                                            2021 May-18 PM 03:40
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            MIDDLE DIVISION

    JACEE WHITE,                                 )
                                                 )
         Plaintiff,                              )
                                                 )
    v.                                           )   Case No. 4:20-cv-234-GMB
                                                 )
    ANDREW M. SAUL, Commissioner,                )
    Social Security Administration,              )
                                                 )
         Defendant.                              )

                              MEMORANDUM OPINION

         On February 6, 2017, Plaintiff Jacee White filed an application for

Supplemental Security Income (“SSI”) with an alleged disability onset date of the

same day.1 White’s application for benefits was denied at the initial administrative

level. She then requested a hearing before an Administrative Law Judge (“ALJ”).

The ALJ held a hearing on April 9, 2019, and denied White’s claim on May 8, 2019.

White requested a review of the ALJ’s decision by the Appeals Council, which

declined review on December 23, 2019. As a result, the ALJ’s decision became the

final decision of the Commissioner of the Social Security Administration (the

“Commissioner”) as of December 23, 2019.


1
 White initially claimed an onset date of December 16, 2015, but she amended her alleged onset
date to February 6, 2017. R. 172. The relevant period for White’s SSI application begins with the
month in which she filed her application and continues through the date of the ALJ’s decision. 20
C.F.R. §§ 416.330 & 416.335; see also Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).
         Case 4:20-cv-00234-GMB Document 11 Filed 05/18/21 Page 2 of 15




       White’s case is now before the court for review pursuant to 42 U.S.C.

§§ 405(g) and 1383(c)(3). Under 28 U.S.C. § 636(c)(1) and Rule 73 of the Federal

Rules of Civil Procedure, the parties have consented to the full jurisdiction of a

United States Magistrate Judge. Doc. 6.                Based on a review of the parties’

submissions, the relevant law, and the record as a whole, the court concludes that

the decision of the Commissioner is due to be reversed and remanded.

                              I. STANDARD OF REVIEW 2

       The court reviews a Social Security appeal to determine whether the

Commissioner’s decision “is supported by substantial evidence and based upon

proper legal standards.” Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997).

The court will reverse the Commissioner’s decision if it is convinced that the

decision was not supported by substantial evidence or that the proper legal standards

were not applied. Carnes v. Sullivan, 936 F.2d 1215, 1218 (11th Cir. 1991). The

court “may not decide the facts anew, reweigh the evidence, or substitute its

judgment for that of the Commissioner,” and “must defer to the Commissioner’s

decision if it is supported by substantial evidence.” Miles v. Chater, 84 F.3d 1397,

1400 (11th Cir. 1997) (citation and internal quotation marks omitted). “Even if the



2
  In general, the legal standards are the same whether a claimant seeks disability insurance benefits
(“DIB”) or SSI. However, separate, parallel statutes and regulations exist for DIB and SSI claims.
Therefore, citations in this opinion should be considered to reference the appropriate parallel
provision as context dictates. The same applies to citations for statutes or regulations found in
excerpted court decisions.


                                                 2
       Case 4:20-cv-00234-GMB Document 11 Filed 05/18/21 Page 3 of 15




evidence preponderates against the Secretary’s factual findings, [the court] must

affirm if the decision reached is supported by substantial evidence.” Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Moreover, reversal is not warranted

even if the court itself would have reached a result contrary to that of the factfinder.

See Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991).

      The substantial evidence standard is met “if a reasonable person would accept

the evidence in the record as adequate to support the challenged conclusion.”

Holladay v. Bowen, 848 F.2d 1206, 1208 (11th Cir. 1988) (quoting Boyd v. Heckler,

704 F.2d 1207, 1209 (11th Cir. 1983)). The requisite evidentiary showing has been

described as “more than a scintilla, but less than a preponderance.” Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The court must scrutinize the entire

record to determine the reasonableness of the decision reached and cannot “act as

[an] automaton[] in reviewing the [Commissioner’s] decision.” Hale v. Bowen, 831

F.2d 1007, 1010 (11th Cir. 1987). Thus, the court must consider evidence both

favorable and unfavorable to the Commissioner’s decision. Swindle v. Sullivan, 914

F.2d 222, 225 (11th Cir. 1990).

      The court will reverse the Commissioner’s decision on plenary review if the

decision applies incorrect law or fails to provide the court with sufficient reasoning

to determine that the Commissioner properly applied the law. Grant v. Astrue, 255

F. App’x 374, 375–76 (11th Cir. 2007) (citing Keeton v. Dep’t of Health & Human



                                           3
       Case 4:20-cv-00234-GMB Document 11 Filed 05/18/21 Page 4 of 15




Servs., 21 F.3d 1064, 1066 (11th Cir. 1994)). There is no presumption that the

Commissioner’s conclusions of law are valid. Id.

            II. STATUTORY AND REGULATORY FRAMEWORK

      To qualify for disability benefits, a claimant must show the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. §§ 423(d)(1)(A) & 416(i). A physical or mental impairment is “an

impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrated by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3). White bears the burden

of proving that she is disabled, and she is responsible for producing evidence

sufficient to support her claim. See Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th

Cir. 2003).

      A determination of disability under the Social Security Act requires a five-

step analysis. 20 C.F.R. § 404.1520(a). The Commissioner must determine in

sequence:

      (1) Is the claimant presently unable to engage in substantial gainful
          activity?
      (2) Are the claimant’s impairments severe?
      (3) Do the claimant’s impairments satisfy or medically equal one of the
          specific impairments set forth in 20 C.F.R. Pt. 404, Subpt. P,
          App. 1?

                                          4
       Case 4:20-cv-00234-GMB Document 11 Filed 05/18/21 Page 5 of 15




      (4) Is the claimant unable to perform her former occupation?
      (5) Is the claimant unable to perform other work given her residual
          functional capacity, age, education, and work experience?

See Frame v. Comm’r, Soc. Sec. Admin., 596 F. App’x 908, 910 (11th Cir. 2015).

“An affirmative answer to any of the above questions leads either to the next

question, or, [at] steps three and five, to a finding of disability. A negative answer

to any question, other than at step three, leads to a determination of ‘not disabled.’”

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986) (quoting 20 C.F.R.

§ 416.920(a)−(f)). “Once the finding is made that a claimant cannot return to prior

work the burden of proof shifts to the Secretary to show other work the claimant can

do.” Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995) (citing Gibson v. Heckler,

762 F.2d 1516 (11th Cir. 1985)).

                 III. RELEVANT FACTUAL BACKGROUND

      White was 18 years old at the alleged onset of disability and 20 years old at

the time of the ALJ’s decision. R. 17, 18, 156. Her primary complaints are

depression, anxiety, ADHD, and autism. R. 42. In her disability report, White

alleged autism, ADHD, anxiety, depression, and urinary issues as the medical

conditions limiting her ability to work. R. 177.

      White completed high school in 2017 and took both special education and




                                          5
        Case 4:20-cv-00234-GMB Document 11 Filed 05/18/21 Page 6 of 15




regular classes.3 R. 41, 48, 477. She has never lived independently and instead

resides with her mother and stepfather. R. 42. White has never had a job and has

never attempted to find a job. R. 50, 52. White testified that she does not think she

could work as a stocker at Walmart because she would be nervous and distracted

and could not talk to anyone. R. 50. She testified that she would be too distracted to

work as a simple assembler. R. 51.

       During an average day, White is home alone at times, but her mother and

grandmother often take her outside of the home so that she is not left alone. R. 44.

She likes to play computer games, but sometimes cannot concentrate on them.

R. 44. She also likes to draw and plays the ukulele in a small group of musicians.

R. 46, 51. White does not have friends with whom she socializes or talks on the

phone, and she does not have any social media accounts. R. 44, 47.

       White attends church once per week and sometimes attends musical events

with her grandmother. R. 45. She also goes on vacations with her family, but the

traveling makes her nervous. R. 48–50. White has a driver’s permit but no driver’s

license. R. 46. She has not tried to get her driver’s license because she gets too

nervous when she drives. R. 46.

       White submitted a number of medical records to the ALJ to support her claim



3
  White’s mother told Dr. Arnold that it was confusing for White to change classes, so she was
restricted to a resource room except for her Spanish class. R. 477.


                                              6
       Case 4:20-cv-00234-GMB Document 11 Filed 05/18/21 Page 7 of 15




of disability, including a statement from her treating psychologist Dr. Denise Draa.

Before making this statement, White had seen Dr. Draa on at least 15 occasions over

a 13-month period. R. 495. Dr. Draa described White’s anxiety in school.

      She has difficulty with social interactions and does not always fit in
      with her peers. . . . As a student, she found it extremely difficult to
      navigate the social nuances of adolescence and as a result had little to
      no friends. To make matters more difficult, Jaycee experiences much
      in the way of anxiety that she would often urinate on herself. She
      described being too scared to use the bathroom and would often sit in
      wet clothes, until a teacher became aware and sent her to the office to
      change clothes.

R. 495. Dr. Draa explained that White continued to struggle with her peers and

others, and she “finds it difficult to make eye contact, even with those she knows

and has expressed concerns about what others think of her.” R. 495. She “responds

well to older individuals and engages well with peers who are younger or who share

similar attributes.” R. 495.

      Dr. Draa explained some of White’s other deficiencies, including her

struggles with “organizational skills and staying on task.” R. 495. White “also has

difficulty understanding social cues and has difficulty pivoting and performing the

necessary skills required to perform most routine tasks.” R. 495. White is able to

follow simple directions. R. 495. Dr. Draa opined that her “symptoms are significant

and can cause substantial impairments not only socially, but also in her occupational

functioning.” R. 495.

      Dr. Draa described her treatment of White and offered the opinion that White

                                         7
       Case 4:20-cv-00234-GMB Document 11 Filed 05/18/21 Page 8 of 15




“has worked on managing her anxiety and her mood more effectively.” R. 495. Dr.

Draa stated that she continues to work with White “to learn and implement strategies

that help her cope with day to day issues and strengthen her quality of life.” R. 495.

White continues to work on her social skills by attending dance class and playing

music. R. 495.

      Ultimately, however, Dr. Draa opined that White “may find it difficult to find

and sustain employment.” R. 495. Dr. Draa acknowledged that White is “capable of

many things, such as playing musical instruments, reading to younger children and

assisting her mother or grandmother with activities,” but she stated that “it is unlikely

she will be able to provide for herself independently at this time.” R. 495.

      The ALJ assigned “little weight” to Dr. Draa’s opinion because it was

“somewhat inconsistent with other treatment sources” and “not well supported by

the record.” R. 16. In discounting her opinion, the ALJ specifically noted that White

“is able to make trips to Mexico, Jamaica and Hawaii with her extended family” and

she “plays musical instruments and attends dance classes.” R. 16.

      White also underwent a consultative examination with Mary Arnold, Psy.D.

on May 27, 2017. R. 477–80. After documenting her personal history, Dr. Arnold

reported that White was appropriately dressed and had a compliant demeanor,

maintained eye contact, and exhibited conventional behavior. R. 477–78. Dr. Arnold

described her mood as “mildly anxious[] with congruent affect” and “some blunting



                                           8
          Case 4:20-cv-00234-GMB Document 11 Filed 05/18/21 Page 9 of 15




of affect.” R. 478. Dr. Arnold noted that White attends regular outpatient psychiatric

counseling. R. 480. Without the benefit of testing, Dr. Arnold estimated her IQ to

be in the low average range and stated she has the basic skills to manage funds.

R. 478.

      In describing White’s daily activities, Dr. Arnold noted that she is able to dress

herself, grooms herself with prompting, and can be alone at home for a couple of

hours because other family members live close by. R. 480. White is dependent on

the support of her family for many activities. R. 477, 480. She goes to church, plays

the ukulele with her grandmother, and travels with her family. R. 480. Her mother

described difficulty or refusal in interacting with her peers, and Dr. Arnold assessed

her peer relationships as constricted. R. 478, 480. White enjoys playing with dolls

and watching Netflix and YouTube. R. 480.

      Dr. Arnold’s overall diagnostic impression was anxiety DO, NOS; ADHD;

and Mood DO, NOS with a GAF of 54. R. 480. The ALJ assigned Dr. Arnold’s

opinion “partial weight.” R. 16. In assigning this weight, the ALJ noted White’s

ability to play musical instruments, attend dance class, help her mother and

grandmother around the house, and read to children. R. 16.

      The ALJ issued his decision on May 8, 2019. R. 18. Under step one of the

five-step evaluation process, the ALJ found that White has not been engaged in

substantial gainful activity since February 6, 2017. R. 12. The ALJ concluded that



                                           9
       Case 4:20-cv-00234-GMB Document 11 Filed 05/18/21 Page 10 of 15




White suffers from the severe impairments of anxiety disorder, ADHD, mood

disorder, major depressive disorder, Asberger’s, and autism spectrum disorder.

R. 12. He also found that White suffers from the non-severe physical impairments

of urinary inconsistence and tachycardia. R. 12–13. The ALJ noted that her

medically determinable impairments significantly limit her ability to perform basic

work activities. R. 12. But the ALJ concluded at step three of the analysis that none

of White’s impairments satisfied or medically equaled the severity of one of those

listed in the applicable regulations. R. 13–14.

      Before proceeding to the fourth step, the ALJ determined that White had the

residual functional capacity (“RFC”) to perform a full range of work at all exertional

levels with the following non-exertional limitations:

      [She is] able to understand, remember and apply simple, routine
      instructions and concentrate and persist for extended periods in order
      to complete simple routine work tasks with routine supervision; able to
      maintain superficial work relationships with others; however would be
      limited to occasional work related contact with the general public; able
      to adapt to a routine work setting where changes were infrequent and
      introduced gradually; would need to avoid fast paced work
      environments with strict quotas and requirements of more than simple
      limited handwriting due to the claimant’s difficulty handwriting.

R. 14. At the fourth step, the ALJ determined that there are jobs that exist in

significant numbers in the national economy White can perform when considering

her age, education, work experience (or lack thereof), and RFC. R. 17. Based on the

testimony of the vocational expert (“VE”), the ALJ determined White could perform



                                          10
       Case 4:20-cv-00234-GMB Document 11 Filed 05/18/21 Page 11 of 15




the job of a dining room attendant, dishwasher, and motel housekeeper. R. 17–18.

Accordingly, the ALJ determined that White has not been under a disability, as

defined by the Social Security Act, since February 6, 2017, the date the application

was filed. R. 18 (citing 20 C.F.R. § 416.920(g)). Based on these findings, the ALJ

denied White’s application. R. 18.

                                 IV. DISCUSSION

      White makes three arguments in favor of remand: (1) the ALJ failed to give

proper weight to the opinions of the consultative psychologist, Dr. Arnold; (2) the

ALJ failed to give proper weight to the opinions of the treating psychologist, Dr.

Draa; and (3) the ALJ’s reliance on a vocational expert’s testimony was in error

because it was not based on a correct or full statement of White’s limitations and

impairments. Doc. 12 at 22–41. The court addresses only the second argument

because it warrants reversal and remand.

     In assessing medical testimony, “the ALJ must state with some particularity

the weight given to different medical opinions and the reasons therefor.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011). Medical opinions

are “statements from acceptable medical sources that reflect judgments about the

nature and severity of [any] impairment(s), including . . . symptoms, diagnosis and

prognosis, what [a claimant] can still do despite impairment(s), and . . . physical or

mental restrictions.” 20 C.F.R. §§ 404.1527(a)(1) & 404.927(a). In determining the



                                           11
       Case 4:20-cv-00234-GMB Document 11 Filed 05/18/21 Page 12 of 15




weight given to a claimant’s medical opinions, the ALJ may look at several factors:

the examining and treatment relationship between the doctor and patient, the

supportability of the doctor’s opinion, the consistency of the doctor’s opinion with

the record as a whole, the doctor’s specialty, and other relevant factors. 20 C.F.R.

§§ 404.1527(c) & 416.927(c).

      The opinion of a treating physician who has seen the claimant on a number of

occasions should be afforded more weight than the opinion of a doctor who has

seen the claimant only once. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1160

(11th Cir. 2004). More weight will be afforded to a physician who has had long

enough to form a longitudinal picture of the claimant’s impairment, and the more

knowledge a treating source has about the patient, the more weight will be given to

that doctor’s opinion. Id. Specifically, a treating physician’s opinion “must be given

substantial or considerable weight unless ‘good cause’ is shown to the contrary.”

Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). “‘[G]ood cause’ exists

when the: (1) treating physician’s opinion was not bolstered by the evidence;

(2) evidence supported a contrary finding; or (3) treating physician’s opinion was

conclusory or inconsistent with the doctor’s own medical records.” Phillips v.

Barnhart, 357 F.3d 1232, 1240–41 (11th Cir. 2004). The ALJ must clearly

articulate his or her reasons for rejecting a treating physician’s opinion. Id. at 1240–

41.



                                           12
       Case 4:20-cv-00234-GMB Document 11 Filed 05/18/21 Page 13 of 15




      Here, Dr. Draa is a treating physician and her opinion is entitled to great

weight unless good cause exists for discounting her opinion. White argues that the

ALJ failed to show good cause for the assignment of little weight to Dr. Draa’s

opinions and failed to state with any clarity the reasons for discounting her opinions.

The court agrees.

      As explained above, the ALJ’s reason for assigning little weight to Dr. Draa’s

opinion was his assessment it was “somewhat inconsistent with the other treating

sources and is not well supported by the record. The claimant is able to make trips

to Mexico, Jamaica and Hawaii with her extended family. In addition, she plays

musical instruments and attends dance classes.” R. 16.

      On this record, the court cannot conclude that the ALJ fully developed his

analysis and assignment of little weight to Dr. Draa’s opinion as a treating physician.

The stated reasons for discounting her opinion are largely conclusory and do not

contain any substantive explanation of the ALJ’s reasoning. Such limited discussion

prevents the court from performing the required substantial evidence determination.

More specifically, the ALJ does not identify the treating sources purportedly

inconsistent with Dr. Draa’s opinion, explain the inconsistencies, or describe how

Dr. Draa’s opinion is not supported by the record. This is especially problematic

given that the ALJ assigns partial weight to the similar opinion of the consulting

psychologist, Dr. Arnold, and discounts her opinion for most of the same reasons.



                                          13
          Case 4:20-cv-00234-GMB Document 11 Filed 05/18/21 Page 14 of 15




The only opinion given great weight is that of the state agency psychologist who

merely reviewed White’s records and did not meet with her in person.

         Moreover, while the ALJ was correct to consider White’s activities—such as

playing the ukulele, attending dance lessons, and going on vacations—the record

reflects that the overwhelming majority, if not all,4 of her activities are facilitated by

and involve family members. Although the ALJ recognized this in his description

of White’s testimony and the doctors’ opinions, there is no indication he considered

the extent of White’s family support in evaluating Dr. Draa’s opinion. Additionally,

the ALJ failed to explain how family vacationing, attending at dance classes, and

playing musical instruments equates with an ability to work.

         In sum, the court finds that substantial evidence does not support the ALJ’s

decision as it relates to the opinion of Dr. Draa. On remand, the ALJ should clarify

and explain his analysis of this treating doctor’s opinion. The court does not make

any findings as to White’s other arguments.

                                      V. CONCLUSION

         For the reasons set forth above, the court concludes that the ALJ’s

determination that White is not disabled is not supported by substantial evidence.

The decision of the Commissioner is due to be reversed and remanded for further

proceedings, including for further examination, assessment, and evaluation the


4
    The record does not reflect whether a family member attends dance lessons with White.


                                                14
      Case 4:20-cv-00234-GMB Document 11 Filed 05/18/21 Page 15 of 15




medical opinions. An appropriate order will be entered separately.

      DONE and ORDERED on May 18, 2021.


                                   _________________________________
                                   GRAY M. BORDEN
                                   UNITED STATES MAGISTRATE JUDGE




                                        15
